OPINION

Per Curiam:

The district court denied a post-conviction application to modify a criminal sentence since the petitioner failed to satisfy any of the preconditions designated by NRS 177.315(1 ).1
Affirmed.

NRS 177.315(1). “Any person convicted of a crime and under sentence of death or imprisonment who claims that the conviction was obtained, or that the sentence was imposed, in violation of the Constitution of the United States or the constitution or laws of this state, or that the court was without jurisdiction to impose the sentence, or that the sentence exceeds the maximum authorized by law, or that the conviction or sentence is otherwise subject to collateral attack upon any ground of alleged error heretofore available under any common law, statutory or other writ, motion, petition, proceeding or remedy, may, without paying a filing fee, apply for post-conviction relief from the conviction or sentence.” This statute has since been amended.